FROM MERRIMACK CIRCUIT COURT.
I think the motion to dismiss this petition must be denied. The notice required in cases of this sort is prescribed by Gen. Stats., chap. 63, sec. 2. "The petitioners shall cause a certified copy of the [petition] to be given to or left at the places of abode of one of the selectmen and the town-clerk of each town through which such road may pass, twenty-eight days before the next term of said court." No other notice, and no notice to any other person, are required.
The objection — that the notice to the town was not sufficient — does not come from the town, but from certain remonstrants, and the cemetery association. These parties, however great their interest in the question whether the highway shall or shall not be laid out, are not legally entitled to formal notice of the petition, and I do not see upon what ground they can be heard to object to the sufficiency of the notice to the town. The facts stated by the remonstrants may properly be urged by them at the hearing before the commissioners, but they constitute no reason why the petition should not be referred in the usual way. My conclusion is, that the exception must be overruled without considering the effect of the waiver of notice signed by the selectmen.
CUSHING C. J., and SMITH, J., concurred.
Exception overruled. *Page 16